94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.METROPOLITAN LIFE INSURANCE COMPANY, Appellee,v.Frankie L. EARVIN, Jr.;  Annie P. Earvin, Appellants,Isabella DALLAS, on behalf of Erica Earvin, Appellee.
No. 95-3397.
United States Court of Appeals, Eighth Circuit.
Aug. 20, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

PER CURIAM

1
Frankie L. Earvin, Jr., and Annie P. Earvin appeal from the district court's1 grant of summary judgment in favor of Metropolitan Life Insurance Co. in its action for declaratory judgment.  After carefully reviewing the record2 and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge for the Eastern District of Arkansas


2
 We grant appellee's motion to supplement the record with a copy of the Federal Employees Group Life Insurance Policy